ORDER

Based upon all the files, records and proceedings herein and upon the stipulation of the parties,
IT IS HEREBY ORDERED that respondent, William C. Pugh, is suspended from the practice of law pending final disposition of this matter.
IT IS FURTHER ORDERED that the time to file an answer to the petition for disciplinary action pursuant to Rule 13(a), Rules on Lawyers Professional Responsibility, is indefinitely extended until the appellate review of respondent’s conviction is completed.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice